 17-08264-rdd         Doc 36       Filed 09/09/19 Entered 09/09/19 16:08:16           Main Document
                                                Pg 1 of 78



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- x
In re:                                                           :
                                                                 :    Chapter 11
THE GREAT ATLANTIC & PACIFIC TEA                                 :
COMPANY, INC., et al.                                            :    Case No. 15-23007 (RDD)
                                                                 :
                                    Debtors.                     :
---------------------------------------------------------------- x
The Official Committee of Unsecured Creditors on :
behalf of the bankruptcy estate of THE GREAT                     :
ATLANTIC & PACIFIC TEA COMPANY, INC., :
et al.                                                           :    Adv. Proc. No. 17-08264 (RDD)
                                    Plaintiff,                   :
                                                                 :                 DECLARATION OF
                  v.                                             :                  DAWN DEVITO
                                                                 :
McKESSON CORPORATION,                                            :
                                                                 :
                                    Defendant.                   :
---------------------------------------------------------------- x

 Dawn DeVito, states, under penalty of perjury:

         1.        This declaration is offered in support of the opposition of Plaintiff The Official

 Committee of Unsecured Creditors on behalf of the bankruptcy estate of The Great Atlantic &

 Pacific Tea Company, Inc., et al. (“A&P”) to defendant McKesson Corporation’s (“McKesson”)

 motion for summary judgment.

         2.        I am A&P’s VP Administration, and I have been in this position since 2017.

 Among other things, I manage the winddown team related to A&P’s bankruptcy, and until

 A&P’s liquor stores were sold, I managed those remaining corporate employees engaged in the

 accounting and general business operations of the liquor stores. Prior to becoming the VP

 Administration, I was A&P’s Senior Director of Corporate Accounting & Financial Planning and

 Analysis/Controller from 2015 to 2017. In this position, I managed the operations of the

 Financial Planning & Analysis and Accounting departments of A&P’s business including, but



 {00025486v2 }
17-08264-rdd       Doc 36    Filed 09/09/19 Entered 09/09/19 16:08:16             Main Document
                                          Pg 2 of 78



not limited to, A&P’s pharmacy business. I am also a Certified Public Accountant and a

Chartered Global Management Accountant.

        3.      The facts set forth in this Declaration, except where stated upon information and

belief, are based upon my personal knowledge, my education, and my work experience. These

facts are also based on my review of relevant documents concerning A&P and its operations as

well as relevant documents exchanged in the course of discovery and motion practice including,

but not limited to, those documents annexed as Exhibits to this Declaration. If called to testify, I

would testify competently to the facts set forth in this Declaration.

        4.      In my position, I am a custodian of the books, records, and files of A&P

(“Records”) as they pertain to McKesson and the transactions at issue. Among other things, I am

knowledgeable about the way A&P prepares and maintains Records, and the way A&P would

record information or employ contractors to record information in its Records.

        5.      I am informed and believe that (i) the Records constitute writings taken or made

and kept in the course of the regularly conducted business activity of A&P; (ii) it is the regular

practice of A&P to have these Records made, kept, and preserved; (iii) such Records are made at

or near the time of the acts or events recorded, by employees or contractors of A&P with a

business duty to do so; and (iv) the Records are or were made by, or are or were made from

information transmitted by employees or contractors of A&P with personal knowledge of the

acts and events recorded therein and with a business duty to record such acts and events.

        6.      The statements made herein regarding the invoicing and payment practices of

McKesson and A&P are based on my general working knowledge of such practices and my

review of A&P’s Records.




{00025486v2 }                                     2
17-08264-rdd        Doc 36      Filed 09/09/19 Entered 09/09/19 16:08:16                  Main Document
                                             Pg 3 of 78




                The Invoicing and Payment Practices Between McKesson and A&P
                                     Prior to July 13, 2015

        7.       Prior to July 13, 2015, A&P would typically receive a weekly email from

McKesson that contained excel spreadsheet attachments that would detail, among other things,

all the invoices that McKesson had generated the week prior for Merchandise that was delivered

to A&P (“Weekly Summary Invoice Reports”). See e.g., annexed as Exhibit “A”, a true and

correct copy of an email with attachments from Claire Workman, Accounts Receivable,

McKesson (“Workman”) to Pat Aleman, Administrative Coordinator, Treasury and Inventory

Control, The Great Atlantic & Pacific Tea Company, Inc. (“Aleman”)(May 20, 2015 8:51 A.M.)

(the “May 20, 2015 Workman Email”).

        8.       Typically, the Weekly Summary Invoice Reports consisted of two excel

spreadsheets attached to the weekly email; one Weekly Summary Invoice Report would pertain

to non-Generics Merchandise1 and the other to Generics Merchandise. Both spreadsheets

detailed the invoices generated each day during a specific week. In the body of the email,

McKesson stated the amounts A&P owed to McKesson and when these amounts were due.

        9.       For example, in looking at the May 20, 2015 Workman Email annexed as Exhibit

“A”, the excel spreadsheet, entitled “AnP_Pathmark 05.10.15-05.16.15 Due 05.22.15.xls”,

pertains to non-Generics Merchandise and contains a listing of all invoices for non-Generics

Merchandise generated each day during the week of May 10, 2015 to May 16, 2015. While the

other attached excel spreadsheet, entitled “Copy of GX chain 013-940 Dating Report

_20_05_2015_Reports.xls”, pertains to Generics Merchandise and contains a listing of all

invoices for Generics Merchandise generated each day during the week of May 10, 2015 to May


1
  Term is defined at paragraph 1(A) of the Supply Agreement dated December 6, 2012 (the “Supply Agreement”), a
true and correct copy of which is annexed as Exhibit “H”.


{00025486v2 }                                         3
17-08264-rdd         Doc 36       Filed 09/09/19 Entered 09/09/19 16:08:16                    Main Document
                                               Pg 4 of 78



16, 2015. In the body of the email, it states that for non-Generics Merchandise “[p]ayment in the

amount of $3,840,125.40 is due Friday, 05/22/15”; whereas, the Generics Merchandise “total is

$886,529.16 and is due on 06/26/15.” Id.

        10.      My understanding of the Supply Agreement payment terms for non-Generics

Merchandise is that invoices dated from Monday through Friday of a week were due and payable

by Friday of the following week, and for Generics Merchandise, invoices dated Monday through

Friday of a week were due and payable on the sixth following Friday.

        11.      This is consistent with what is demonstrated in paragraph 9 above where payment

for non-Generics Merchandise was due on Friday, May 22, 2015, six (6) days from Saturday,

May 16, 2015, the end date of the non-Generics Weekly Summary Invoice Report. Payment for

Generics Merchandise was due on Friday, June 26, 2015, the sixth Friday (41 days) from

Saturday, May 16, 2015, the end date of Generics Weekly Summary Invoice Report.

        12.      These 6 and 41 day terms exemplified by the May 20, 2015 Email from

McKesson are consistent with A&P’s understanding of the Supply Agreement payment terms.2


                   Invoicing and Payment Practices On and After July 13, 2015

        13.      Starting on July 13, 2015, on a go-forward basis only, A&P started to receive a

daily report via email from McKesson that contained all invoices for Merchandise delivered to

A&P on a particular day with the total amount owed by A&P for that particular day’s deliveries

(the “Daily Summary Invoice Report”). See e.g., annexed as Exhibit “B”, a true, correct and

redacted copy of an email without attachments from Workman to Aleman and Joan Baker,




2
  In limited instances, McKesson would provide extended dating products to A&P. If a manufacturer gave
McKesson extended payment terms for these products, then McKesson would pass along these extended payment
terms to A&P. So, in these particular instances, terms for extended dating products could be different from Generic
and non-Generic Merchandise payment terms set forth in the Supply Agreement.


{00025486v2 }                                            4
17-08264-rdd      Doc 36    Filed 09/09/19 Entered 09/09/19 16:08:16           Main Document
                                         Pg 5 of 78



Director of Treasury and Inventory Control, The Great Atlantic & Pacific Tea Company, Inc.

(“Baker”) (September 11, 2015 7:54 A.M.). With exception of the Daily Summary Invoice

Report dated July 19, 2015, A&P was to pay, and did pay, McKesson, upon receipt of a Daily

Summary Invoice Report, one business day after the delivery of the invoiced Merchandise.

        14.     McKesson’s own records also reflect that A&P was to pay McKesson on one day

terms on a go-forward basis after July 13, 2015. Under the “Branded Pref period” spreadsheet of

the McKesson Transaction History Spreadsheets offered in support of its Motion, one day terms

are listed under the column entitled “Invoice Terms” for each invoice dated between July 13,

2015 and July 17, 2015. Also, on July 13, 2015, McKesson informed A&P that payment for the

invoiced Merchandise was to be made via wire and made the day after shipment. See annexed as

Exhibit “C”, a true and correct copy of an email from Jenifer Towsley, Vice President, Credit

and Financial Services, U.S. Pharmaceutical, McKesson Corporation (“Towsley”) to Tim

Carnahan, Senior Vice President and Chief Financial Officer, The Great Atlantic & Pacific Tea

Company, Inc. (“Carnahan”), Robin Page, RPh., Vice President of Pharmacy, The Great Atlantic

& Pacific Tea Company, Inc. (“Page”), Eric Kanterman, Chief Merchandising Officer, The Great

Atlantic & Pacific Tea Company, Inc. (“Kanterman”), and Meg Mitchell, Director, Strategic

Solutions, McKesson Retail National Accounts, McKesson (July 13, 2015 7:15 A.M.).

        15.     According to A&P’s records, A&P ceased purchasing Merchandise from

McKesson in and around November 23, 2015 which was around when A&P ceased grocery store

operations, including its pharmacy operations. See e.g., annexed as Exhibit “D”, a true, correct

and redacted copy of an email without attachments from Workman to Aleman and Baker

(November 23, 2015 7:51 A.M.) and a true, correct and redacted copy of an email without

attachments from Workman to Aleman and Baker (November 24, 2015 8:15 A.M.).




{00025486v2 }                                   5
17-08264-rdd            Doc 36    Filed 09/09/19 Entered 09/09/19 16:08:16                    Main Document
                                               Pg 6 of 78




     Payments Made to McKesson on One Day Terms During the Week of July 13, 2015

        16.          According to A&P’s records, A&P paid McKesson the following amounts3 via

wire during the week of July 13, 2015 on one day terms (“One Day Payments”):

                    $1,436,808.53 for Merchandise invoiced on July 13, 2015, with the wire being
                     initiated in and around 12:09 P.M. CT on Tuesday, July 14, 2015 with payment to
                     be received on Tuesday, July 14, 2015;
                    $1,098,919.73 for Merchandise invoiced on July 14, 2015, with the wire being
                     initiated in and around 14:05 P.M. CT on Wednesday, July 15, 2015 with
                     payment be received on Wednesday, July 15, 2015;
                    $883,260.71 for Merchandise invoiced on July 15, 2015, with the wire being
                     initiated in and around 14:06 P.M. CT on Thursday, July 16, 2015 with payment
                     to be received on Thursday, July 16, 2015; and
                    $830,735.91 for Merchandise invoiced on July 16, 2015, with the wire being
                     initiated in and around 13:02 P.M. CT on Friday, July 17, 2015 with payment to
                     be received on Friday, July 17, 2015.

See annexed as Exhibit “E”, a true, correct and redacted copies of the relevant portions of “824

Application Advice Reports”, confirmations of transaction acceptance pertaining to A&P’s wire

transactions to McKesson during the week of July 13, 2015.


                    Unpaid McKesson Summary Invoice Reports Prior to July 19, 2015

         17.         According to A&P’s records, A&P did not pay five Weekly Summary Invoice

Reports for Generics Merchandise only and one Daily Summary Invoice Report dated July 19,

2015 for deliveries of Merchandise allegedly made to A&P prior to July 19, 2015. These

Reports include the following:



3
  For these four payments, there is a discrepancy between the daily total amount invoiced by McKesson to A&P and
what A&P actually paid McKesson. This discrepancy seems to be explained by McKesson’s Towsley, who
informed A&P that “[t]he amount [of the daily invoice] will not match exactly the amount needed to be wired,
because of credits and other items that hit the account.” See Exhibit “C”, a true, correct, and redacted copy of an
email with attachment from Towsley to Carnahan, Page, and Kanterman (July 13, 2015 2:34 P.M.). It is my
understanding that the One Day Payments satisfied in full the respective amounts owed for Merchandise invoiced
and delivered by McKesson between July 13, 2015 and July 16, 2015 on one day terms.


{00025486v2 }                                            6
17-08264-rdd          Doc 36     Filed 09/09/19 Entered 09/09/19 16:08:16        Main Document
                                              Pg 7 of 78



                   A&P/Pathmark report for week ending 06/13/15 with “[d]oc dates” of 06/07/15
                    through 06/13/15 for Generics Merchandise only in the amount of $802,725.96
                    and due on 07/24/15;
                   A&P/Pathmark report for week ending 06/20/15 with “[d]oc dates” of 06/14/15
                    through to 06/20/15 for Generics Merchandise only in the amount of $779,140.00
                    and due on 07/31/15;
                   A&P/Pathmark report for week ending 06/27/15 with “[d]oc dates” of 06/21/15
                    through to 06/27/15 for Generics Merchandise only in the amount of
                    $846,593.47and due on 08/07/15;
                   A&P/Pathmark report for week ending 07/04/15 with “[d]oc dates” of 06/28/15
                    through to 07/04/15 for Generics Merchandise only in the amount of $847,107.43
                    and due on 08/14/15;
                   A&P/Pathmark report for week ending 07/11/15 with “[d]oc dates” of 07/05/15
                    through to 07/11/15 for Generics Merchandise only in the amount of $919,511.12
                    and due on 08/21/15; and
                   A&P/Pathmark report for the day ending 07/19/15 with “[d]oc dates” of 07/17/15
                    through to 07/19/15 for Merchandise in the amount of $883,298.31 and due on
                    07/20/15.

See annexed, as Exhibit “F”, true, correct and redacted copies of A&P’s records that pertain to

the above-referenced five Weekly Summary Invoice Reports and the July 19, 2015 Daily

Summary Invoice Report. These records contain, among other things, McKesson emails only,

without attachments, detailing total invoice amounts and payment information along with A&P’s

Invoice Batch pages that are used to internally process a payment. See also annexed, as Exhibit

“G”, a true and correct copy of a register of A&P’s unpaid McKesson invoices between January

1, 2015 to July 19, 2015 that was generated in A&P’s regular course of business by running a

SBT query for on hold McKesson invoices (the “2015 Unpaid Invoices Register”).

         18.        Assuming that invoices were issued by McKesson in and around the day

Merchandise was actually delivered, which is indicated by the Declaration of Jenifer Towsley in

Support of McKesson Corporation’s Motion for Summary Judgment (the “Towsley Declaration”)

at paragraphs 14-16, then A&P did not pay the following Summary Invoice Reports for




{00025486v2 }                                      7
17-08264-rdd        Doc 36    Filed 09/09/19 Entered 09/09/19 16:08:16          Main Document
                                           Pg 8 of 78



McKesson Merchandise delivered within 20 days the before the commencement of A&P’s

Chapter 11 bankruptcy cases on July 19, 2015 (the “Commencement Date”):

                 A&P/Pathmark report for week ending 07/04/15 with “[d]oc dates” of 06/28/15
                  through to 07/04/15 for Generics Merchandise only in the amount of $847,107.43
                  and due on 08/14/15;
                 A&P/Pathmark report for week ending 07/11/15 with “[d]oc dates” of 07/05/15
                  through to 07/11/15 for Generics Merchandise only in the amount of $919,511.12
                  and due on 08/21/15; and
                 A&P/Pathmark report for the day ending 07/19/15 with “[d]oc dates” of 07/17/15
                  through to 07/19/15 for Merchandise in the amount of $883,298.31 and due on
                  07/20/15.

See Exhibit “F”.

This would mean that McKesson did not receive payment for the total amount of $2,649,916.86

for McKesson Merchandise allegedly delivered to A&P in the twenty days before the

Commencement Date.


                             McKesson’s 11 U.S.C. § 503(b)(9) Claim

         19.     I have reviewed McKesson’s amended proof of claims with supporting detail that

was subsequently provided by McKesson. As I understand it, McKesson is asserting a General

Unsecured Claim in the amount of $1,827,420.19 and a 11 U.S.C. § 503(b)(9) claim in the

amount of $1,748,115.92.

         20.     I tried to reconcile McKesson’s 11 U.S.C. § 503(b)(9) claim in the amount of

$1,748,115.92 based on the records provided by McKesson to date; but, the information that I

have is insufficient to complete this reconciliation. If McKesson could provide supporting

information such as complete copies of their Weekly and Daily Summary Invoice Reports that

were sent to A&P during the Preference Period, then I may be able to reconcile McKesson’s 11

U.S.C. § 503(b)(9) claim based on McKesson’s records.




{00025486v2 }                                    8
17-08264-rdd       Doc 36     Filed 09/09/19 Entered 09/09/19 16:08:16            Main Document
                                           Pg 9 of 78



         21.    When I reconciled McKesson’s 11 U.S.C. § 503(b)(9) claim based on A&P’s

records only, I determined that McKesson’s 11 U.S.C. § 503(b)(9) claim is no more than

$1,407,657.68.

         22.    I reached this number of $1,407,657.68 in the following manner: As discussed in

paragraph 18 above, there were three Summary Invoice Reports for McKesson Merchandise that

A&P did not pay which fell within 20 days of the Commencement Date and totaled

$2,649,916.86. I took this total amount of $2,649,916.86 and subtracted it by $1 million as A&P

paid a $1 million extension fee to McKesson as I understand it based on terms of the Extension

of Compliance with Terms of Supply Agreement dated September 8, 2015 (“Extension

Agreement”). See annexed as Exhibit “H” a true and complete copy of Extension of

Compliance with Terms of Supply Agreement dated September 8, 2015, Section 3. My

understanding is that A&P’s payment of the $1 million extension fee was to be used to reduce

McKesson’s 11 U.S.C. § 503(b)(9) claim dollar for dollar, thus by $1 million. According to

A&P’s records, this reduced McKesson’s 11 U.S.C. § 503(b)(9) claim to $1,649,916.86. Upon

review of A&P’s records, the remaining 11 U.S.C. § 503(b)(9) claim of $1,649,916.86 was

further reduced by $242,259.18, which was the total amount of Merchandise returned by A&P to

McKesson; thus, based on A&P’s records, McKesson’s 11 U.S.C. § 503(b)(9) claim is

$1,407,657.68. Annexed as Exhibit “I” is a true and correct copy of my calculation of my

foregoing analysis.

         23.    If there is additional information to consider, then once provided I can review;

and, if necessary, adjust my analysis accordingly.

         24.    It is my understanding that McKesson has represented in its summary judgment

papers that it may further amend its 11 U.S.C. § 503(b)(9) claim to $2,636,302.30. Without




{00025486v2 }                                    9
17-08264-rdd       Doc 36    Filed 09/09/19 Entered 09/09/19 16:08:16           Main Document
                                         Pg 10 of 78



more information and support, I am unable to assess and reconcile McKesson’s assertion that its

11 U.S.C. § 503(b)(9) claim should now be valued at $2,636,302.30. As discussed above,

A&P’s records show that McKesson’s 11 U.S.C. § 503(b)(9) is no more than $1,407,657.68.


  Observations Concerning the Transaction History Spreadsheets Prepared by McKesson

         25.    I reviewed McKesson’s Transaction History Spreadsheet that was prepared by

McKesson’s Lalitha Iragavarapu and accompanied McKesson’s summary judgment motion

papers. See Declaration of Lalitha Iragavarapu in Support of McKesson Corporation’s Motion

for Summary Judgment (“Iragavarapu Declaration”) at ¶8.

         26.    While I understand that the Transaction History Spreadsheet is intended to be a

summary of transactions for the one-year period leading up to the Commencement Date, I

observed, among other things, the following after reviewing the Spreadsheet: (1) the Transaction

History Spreadsheet does not include, among other things, information related to the application

of A&P’s payments to invoices and information related to credit memos; (2) there are

inconsistencies across the Transaction History Spreadsheet with respect to the way data is

presented; and (3) there are discrepancies and deficiencies contained within the Generics

spreadsheets when compared to other McKesson and A&P records.

         27.    First, while the Transaction History Spreadsheet generally shows the amount of a

particular invoice and an acknowledgement that payment was received, it does not set forth the

actual payment amount received from A&P or how McKesson applied A&P’s payments against

McKesson invoices. Also, the Transaction History Spreadsheet does not include information

pertaining to credit memos, like for returned Merchandise.




{00025486v2 }                                   10
17-08264-rdd       Doc 36    Filed 09/09/19 Entered 09/09/19 16:08:16            Main Document
                                         Pg 11 of 78



         28.    From what I have reviewed, McKesson has not provided any documentation

demonstrating what A&P payments were received and how those payments were applied against

McKesson invoices.

         29.    Second, I noticed that there are inconsistencies across the Transaction History

Spreadsheet with respect to the way data is presented. For instance, the Branded and

Promotional spreadsheets contain details about each of the individual invoices issued by

McKesson; whereas, the Generics spreadsheets appear to only contain summary information for

the total amount of invoices issued by McKesson over a specific time period.

         30.    Third, there are noticeable discrepancies and deficiencies within the Generics

spreadsheets of the Transaction History Spreadsheet.

         31.    The “Generics-Pref” spreadsheet blatantly fails to include two payments that A&P

made to McKesson. A&P paid McKesson $859,138.86 on July 3, 2015 for a Weekly Summary

Invoice Report with an end date of May 23, 2015 for Generics Merchandise, and $865,317.11 on

July 10, 2015 for a Weekly Summary Invoice Report with an end date of May 30, 2015 for

Generics Merchandise. See annexed as Exhibit “J”, true, correct and redacted copies of the

relevant portions of “824 Application Advice Reports”, confirmations of transaction acceptance

pertaining to A&P’s Automated Clearing House (“ACH”) transactions to McKesson scheduled

for July 3, 2015 and July 10, 2015. If A&P paid McKesson each Friday during the Preference

Period for Merchandise, and there are thirteen Fridays during the Preference Period, then there

should be thirteen invoice entries for A&P listed in the “Generics-Pref” spreadsheet. But, for

some unknown reason, there are only eleven invoice entries listed for A&P in the “Generics-

Pref” spreadsheet.




{00025486v2 }                                    11
17-08264-rdd       Doc 36    Filed 09/09/19 Entered 09/09/19 16:08:16            Main Document
                                         Pg 12 of 78



         32.    Further, the dates listed under the column header “Doc Dates” of the Generics

spreadsheets do not correlate to the dates of the corresponding McKesson Weekly Summary

Invoice Reports for Generics Merchandise.

         33.    For example, in looking at the body of an email with annexed Weekly Summary

Invoice Reports with an end date of July 11, 2015, it clearly indicates that payment of the

amount of $5,000,563.27 for non-Generics Merchandise was due on “07/17/15”, which is 6 days

from the Weekly Summary Invoice Report with the July 11, 2015 end date, but payment of the

amount of $919,511.12 for Generics Merchandise was due on “08/21/15”, which is 41 days from

the Weekly Summary Invoice Report with the July 11, 2015 end date. As I understand it, this

would be consistent with the Supply Agreement terms including for Generics Merchandise as

August 21, 2015 is the sixth Friday (41 days) from the week end date of July 11, 2015. See

Exhibit “H”, Supply Agreement at paragraph 4(A) and annexed as Exhibit “K”, a true and

correct copy of an email without attachments from Workman to Aleman and Baker (July 15,

2015 9:56 A.M.)(the “July 15, 2015 Workman Email”);.

         34.    But, for some reason, the “Generics Pref” spreadsheet has the “Doc Date” of

“07/17/15” for this same Generics Weekly Summary Invoice Report with an end date of July 11,

2015. It looks like McKesson mistakenly listed the invoice date as “07/17/15” for the non-

Generics Weekly Summary Invoice Report as the “Doc Date” when it should have been

“07/11/15”, which is the week end date for this particular Generics Weekly Summary Invoice

Report. It is unclear to me how the date “07/17/15” relates to this particular Generics Weekly

Summary Invoice Report.

         35.    Similar mistakes are made for each of the dates listed under the “Doc Date”

column header of both Generics spreadsheets.




{00025486v2 }                                   12
17-08264-rdd       Doc 36    Filed 09/09/19 Entered 09/09/19 16:08:16            Main Document
                                         Pg 13 of 78



         36.    Also, the 35-day terms listed under “Invoice Terms” columns of the Generics

spreadsheets incorrectly suggest that payment is due five weeks from date of invoice and not six

weeks (the sixth Friday) as stated in the Supply Agreement for Generics Merchandise.

Moreover, 35 day terms listed here seems to contradict at least one McKesson Weekly Summary

Invoice Report for Generics Merchandise for the week ending May 16, 2015, which lists 43 day

terms under a column entitled “Payment Terms Cd (CUR)”. See Exhibit “A”, and Exhibit “H”

Supply Agreement at paragraph 4(A).

         37.    41 day terms or 43 day terms is in keeping with what I understand to be the

Supply Agreement payment terms for Generic Merchandise, and not 35 day terms.

         38.    The foregoing inconsistencies, discrepancies, and deficiencies raise questions

about the methods employed to generate the Transaction History Spreadsheet and the way

information in the Generics spreadsheets, particularly the Generics Pref” spreadsheet, in

McKesson’s Transaction History Spreadsheet, was gathered, prepared, and summarized. This is

very concerning because, as discussed below, the information contained in the “Generics Pref”

spreadsheet, is relied upon in the Iragavarapu Declaration, particularly at paragraph 12.

                       Observations about the Iragavarapu Declaration

         39.    I am having difficulty understanding that portion of the Iragavarapu Declaration

at paragraph 12, which states that “McKesson generated invoices and delivered Pharmaceuticals”

to A&P on July 17, 2015 in the amount of $1,811,959.20. This statement is inconsistent with

and seems to contradict information contained in McKesson’s records, the Towsley Declaration

at paragraphs 14-16, and A&P’s own records.

         40.    A&P did not receive any Weekly or Daily Summary Invoice Report from

McKesson where the total amount of invoiced McKesson Merchandise was $1,811,959.20 with

payment being due on July 17, 2015.


{00025486v2 }                                   13
17-08264-rdd        Doc 36    Filed 09/09/19 Entered 09/09/19 16:08:16          Main Document
                                          Pg 14 of 78



         41.     Ms. Iragavarapu does not explicitly state how she determined that

“Pharmaceuticals” in the amount of $1,811,959.20 were invoiced and delivered to A&P on July

17, 2015.

         42.     I assume Ms. Iragavarapu arrived at this figure by adding $919,511.12, which was

for Generic Merchandise invoiced for the week ending July 11, 2015, to $892,448.08, which in

looking at the “Branded Pref period” spreadsheet on McKesson’s Transaction History

Spreadsheet, was the alleged total amount of McKesson Merchandise invoiced by McKesson on

July 17, 2015.

         43.     According to the July 15, 2015 Workman Email and A&P’s own records, Generic

Merchandise in the amount of $919,511.12 was invoiced by McKesson to A&P during the week

of July 5, 2015 through July 11, 2015. See Exhibits “F” and “K”. As discussed in paragraph

33 above, payment for Generics Merchandise in the amount of $919,511.12 was due on 41 day

terms by August 21, 2015. Assuming that invoices for Merchandise were issued by McKesson

in and around the day Merchandise was actually delivered, as indicated by the Towsley

Declaration at paragraphs 14-16, then the Generics Merchandise invoiced during the week of

July 5, 2015 through July 11, 2015 should have been delivered during the week of July 5, 2015

through July 11, 2015.

         44.     According to A&P’s records, A&P did not receive any subsequent invoice for

Merchandise in the amount of $919,511.12 that was supposedly delivered on July 17, 2015.

         45.     To date, I have not seen any delivery documentation from McKesson showing

when this $919,511.12 of Generic Merchandise was actually delivered on July 17, 2015 as

alleged in the Iragavarapu Declaration.




{00025486v2 }                                    14
17-08264-rdd       Doc 36    Filed 09/09/19 Entered 09/09/19 16:08:16           Main Document
                                         Pg 15 of 78



         46.    A&P did not pay the $919,511.12 due on August 21, 2015 because by the time

this came due for payment, A&P had already filed for bankruptcy and this was considered a

prepetition debt not to be paid. As discussed in paragraphs 17-18 above, this invoice is one of

six Summary Invoice Reports that A&P did not pay McKesson prior to the Commencement

Date.

         47.    So, with respect to the Iragavarapu Declaration at paragraph 12, A&P did receive

a Weekly Summary Invoice Report between July 14, 2015 and July 17, 2015 for $919,511.12 of

Generics Merchandise. But, this Merchandise was more than likely delivered the week of July 5,

2015 through July 11, 2015, and not on July 17, 2015, as indicated by McKesson.

         48.    To the extent that McKesson is asserting that A&P received $892,448.08 of

Merchandise on July 17, 2015, A&P, as stated in paragraphs 17-18 above, did not pay a Daily

Summary Invoice Report invoice dated July 19, 2015 in amount of $883,298.31. See annexed as

Exhibit “L”, a true, correct and redacted copy of an email without attachments from Workman

to Aleman and Baker (July 20, 2015 9:21 A.M.) (the “July 20, 2015 Workman Email”).

         49.    It may be that this $883,298 is the $892,448.08 of Merchandise that McKesson

alleges it invoiced and delivered to A&P on July 17, 2015. Without more information and

support, I cannot make this determination.

         50.    It would be helpful if McKesson were to provide the actual Daily Summary

Invoice Reports that accompanied the July 15, 2015 Workman Email and the July 20, 2015

Workman Email as well as delivery documents showing when the $1,811,959.20 of Merchandise

was delivered and when deliveries of McKesson Merchandise were made to A&P on July 17,

2015 to support McKesson’s assertion that McKesson generated invoices and delivered

Pharmaceuticals to A&P on July 17, 2015 in the amount of $1,811,959.20.




{00025486v2 }                                   15
17-08264-rdd       Doc 36    Filed 09/09/19 Entered 09/09/19 16:08:16            Main Document
                                         Pg 16 of 78



         51.    Lastly, according to A&P’s records, A&P received approximately 57 Weekly

Summary Invoice Reports and Daily Summary Invoice Reports, totaling approximately

$196,751,299.56, in the year leading up to the Commencement Date.

         52.    I declare under the penalty of perjury that to the best of my knowledge and after

reasonable inquiry, the foregoing is true and correct.



Executed this 9th day of September 2019.

                                                         /s/ Dawn DeVito____________
                                                         DAWN DEVITO




{00025486v2 }                                    16
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 17 of 78




               EXHIBIT A
           17-08264-rdd               Doc 36          Filed 09/09/19 Entered 09/09/19 16:08:16           Main Document
                                                                  Pg 18 of 78



From:                                             Page, Robin
                                                  <IMCEAEX-_O=APTEA_OU=MONNTADM_CN=RECIPIENTS_CN=PAGER@namprd13.pr
                                                  od.outlook.com>
Sent:                                             Wednesday, May 20, 2015 8:59 AM
To:                                               Carnahan, Tim
Subject:                                          Fwd: A&P_Pathmark weekly report for 05.10.15-05.16.15 Due 05.22.15
Attachments:                                      AnP_Pathmark 05.10.15-05.16.15 Due 05.22.15.xls; Copy of GX Chain 013-940 Dating
                                                  Report_20_05_2015_Report.xls



As we discussed. This is how mckeson informs what is due when


Thank you,
Robin
Sent from my Verizon Wireless 4G LTE smartphone




-------- Original message --------
From: "Workman, Claire"
Date:05/20/2015 8:51 AM (GMT-05:00)
To: "Aleman, Pat"
Cc: "Hauf, Lisa" , "Korbish, Debbie" , "Page, Robin" , "Klug, Mary" , "Haynes, Cathy" , "Towsley, Jenifer" ,
"Korbish, Debbie" , "Fox, Patti" , "Compuesto, Aimee" , "Voirin, Courtney" , "Evans, Kimberly" , "Hughes,
Erin" , "Joslyn, Denise"
Subject: A&P_Pathmark weekly report for 05.10.15-05.16.15 Due 05.22.15



Good morning Pat,


Attached are the A&P / Pathmark reports for week ending 05/16/15. Doc dates are 05/10/15 through 05/16/15.



Payment in the amount of $3,840,125.40 is due Friday, 05/22/15. The generic total is $886,529.16 and is due on
06/26/15.




Thank you,


Claire Workman
Accounts Receivable

McKesson Corporation
McKesson Financial Center
McKesson Pharmaceutical
1220 Senlac Drive
                                                                         1
        17-08264-rdd       Doc 36      Filed 09/09/19 Entered 09/09/19 16:08:16                Main Document
                                                   Pg 19 of 78
Carrollton TX 75006

972-389-3392 Tel
972-446-5782 Fax
claire.workman@mckesson.com

Confidentially Notice: This email message, including any attachments, is for the sole use of the intended recipients and
may contain confidential and/or privileged information. Any unauthorized review, use, disclosure or distribution is
prohibited. If you are not the intended recipient, please contact the sender by reply e-mail, delete this message and
destroy all copies thereof.




                                                            2
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 20 of 78




  The attachment(s) to the foregoing e-mail
   were produced in native format and are
    available at The Clerk of the Court.
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 21 of 78




                EXHIBIT B
        17-08264-rdd        Doc 36     Filed 09/09/19 Entered 09/09/19 16:08:16                   Main Document
                                                   Pg 22 of 78



From:                              Workman, Claire <Claire.Workman@McKesson.com>
Sent:                              Friday, September 11, 2015 7:54 AM
To:                                Aleman, Pat; Baker, Joan
Cc:                                Klug, Mary; Towsley, Jenifer; Fox, Patti; Compuesto, Aimee; Voirin, Courtney; Evans,
                                   Kimberly; Hughes, Erin; Joslyn, Denise; Iragavarapu, Lalitha; Page, Robin; Storebilling
Subject:                           A&P_Pathmark daily report for 09.10.15-09.10.15 Due 09.11.15
Attachments:                       AnP_Pathmark 09.10.15-09.10.15 Due 09.11.15.xls




Good morning Pat,


Attached are the A&P / Pathmark report for day ending 09/10/15. Doc dates are 09/10/15 through 09/10/15.



Payment in the amount of $983,164.22 is due today, 09/11/15. Please provide me the confirmation # once wire has been
initiated.




See wire instructions below for your convenience.


Wire Payments

Listed below are the new WIRE INSTRUCTIONS (only) (NOT ACH CREDIT INSTRUCTIONS).
        Please make sure the customer is asking for WIRE Instructions and not ACH Instructions.


        BANK NAME:                              Bank of America, Concord, CA
        Transit Routing Number:
        Account Number:
        Account Name:                    CGSF Funding Corporation,
                                               An indirect subsidiary of McKesson, Inc.




Thank you,


Claire Workman
Accounts Receivable

McKesson Corporation
McKesson Financial Center
McKesson Pharmaceutical
                                                             1
        17-08264-rdd       Doc 36      Filed 09/09/19 Entered 09/09/19 16:08:16                Main Document
                                                   Pg 23 of 78
1220 Senlac Drive
Carrollton TX 75006

972-389-3392 Tel
972-446-5782 Fax
claire.workman@mckesson.com

Confidentially Notice: This email message, including any attachments, is for the sole use of the intended recipients and
may contain confidential and/or privileged information. Any unauthorized review, use, disclosure or distribution is
prohibited. If you are not the intended recipient, please contact the sender by reply e-mail, delete this message and
destroy all copies thereof.




                                                            2
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 24 of 78




               EXHIBIT C
        17-08264-rdd    Doc 36      Filed 09/09/19 Entered 09/09/19 16:08:16       Main Document
                                                Pg 25 of 78



From:                         Carnahan, Tim <IMCEAEX-_O=APTEA_OU=EXCHANGE+20ADMINISTRATIVE+
                              20GROUP+20+28FYDIBOHF23SPDLT+29
                              _CN=RECIPIENTS_CN=CARNAHAT@namprd13.prod.outlook.com>
Sent:                         Monday, July 13, 2015 3:24 PM
To:                           Baker, Joan; Klug, Mary
Subject:                      FW: Supply Agreement between A&P and McKesson; Changes to Payment and Credit
                              Terms
Attachments:                  ap 07.13.15 combined.xlsx



fyi

-----Original Message-----
From: Towsley, Jenifer [mailto:Jenifer.Towsley@McKesson.com]
Sent: Monday, July 13, 2015 2:34 PM
To: Carnahan, Tim; Page, Robin; Kanterman, Eric
Cc: Mitchell, Meg
Subject: RE: Supply Agreement between A&P and McKesson; Changes to Payment and Credit Terms

Tim:
Please see attached. Total amount for today's deliveries: $1,447,016.35

This is an example of the high level summary we can provide on the day prior to a wire. Two things to
consider:
      1) It is not possible to provide until 11am, in order to capture the correct daily invoices.
      2) The amount will not match exactly the amount needed to be wired, because of credits and
other items that hit the account. The exact amount needed via wire can be sent by 10am the day
following.

We can discuss on today's call.

Here are the wiring instructions:

Wire Payments

Listed below are the new WIRE INSTRUCTIONS (only) (NOT ACH CREDIT INSTRUCTIONS).

           BANK NAME               Bank of America, Concord, CA
           Transit Routing Number:
           Account Number:
           Account Name:       CGSF Funding Corporation, An indirect subsidiary of McKesson, Inc.

Thank you,
       17-08264-rdd    Doc 36      Filed 09/09/19 Entered 09/09/19 16:08:16     Main Document
                                               Pg 26 of 78

Jenifer Towsley
VP Credit and Financial Services
U.S. Pharmaceutical

McKesson Corporation
One Post Street, 20th Floor
San Francisco, CA 94104

415.983.9333 ph
415.420.2024 cell

Confidentiality Notice: This e-mail message, including any attachments, is for the sole use of the
intended recipient(s) and may contain confidential and privileged information that is exempt from
disclosure under applicable laws. Any unauthorized review, copying, use, disclosure or distribution is
prohibited. If you are not the intended recipient and have received this communication in error,
please notify the sender by reply e-mail, delete this e-mail from your system and destroy all copies of
the original message. Thank you

-----Original Message-----
From: Towsley, Jenifer
Sent: Monday, July 13, 2015 7:15 AM
To: Tim Carnahan; Robin Page; Eric Kanterman; Mitchell, Meg
Subject: Supply Agreement between A&P and McKesson; Changes to Payment and Credit Terms

Hi Tim;
I know we have a call today, and we can go over the details of the new terms process live, however I
wanted to give a very high level summary of the expectations so that we can make sure to get
payment.

1) McKesson will expect payment via a wire, rather than an ACH, on the day following shipment.

2) McKesson is able to send high level summary by 11am ET each day for that's days shipments (I am
looking into the requested 10am ET) so that A&P is able to set up a wire for the following day. I will
have the high level summary shortly for tomorrow's wire. Today this summary will come directly from
me.

3) McKesson will be able to send the detail as A&P receive today on the day following shipment (to
back up the summary from the day prior).

All existing payables prior to today's shipment will be due on their regular scheduled due date.




                                                   2
       17-08264-rdd     Doc 36      Filed 09/09/19 Entered 09/09/19 16:08:16 Main Document
                                                  Pg 27 of 78
I will have all details for you on the call re: contacts for the reporting, wire instructions (same as you
have used in the past). Following the call I will also detail in writing the parameters of the process and
the terms.

Thank you,
Jenifer Towsley
415.983.9333 ph
415.420.2024 cell




                                                    3
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 28 of 78




  The attachment(s) to the foregoing e-mail
   were produced in native format and are
    available at The Clerk of the Court.
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 29 of 78




               EXHIBIT D
        17-08264-rdd        Doc 36     Filed 09/09/19 Entered 09/09/19 16:08:16                   Main Document
                                                   Pg 30 of 78



From:
                                   Monday, November 23, 2015 7:51 AM
To:                                Aleman, Pat; Baker, Joan
Cc:                                Klug, Mary; Towsley, Jenifer; Fox, Patti; Compuesto, Aimee; Voirin, Courtney; Evans,
                                   Kimberly; Hughes, Erin; Joslyn, Denise; Iragavarapu, Lalitha; Storebilling; Smith, Francis
Subject:                           A&P_Pathmark daily report for 11.20.15-11.22.15 Due 11.23.15
Attachments:                       AnP_Pathmark 11.20.15-11.22.15 Due 11.23.15.xls




Good morning Pat,


Attached is the A&P / Pathmark report for day ending 11/22/15. Doc dates are 11/20/15 through
11/22/15.



Payment in the amount of $3,604.60 is due today, 11/23/15. Please provide me the
confirmation # once wire has been initiated.



See wire instructions below for your convenience.


Wire Payments

Listed below are the new WIRE INSTRUCTIONS (only) (NOT ACH CREDIT INSTRUCTIONS).
        Please make sure the customer is asking for WIRE Instructions and not ACH Instructions.


        BANK NAME:                              Bank of America, Concord, CA
        Transit Routing Number:
        Account Number:
        Account Name:                    CGSF Funding Corporation,
                                               An indirect subsidiary of McKesson, Inc.




Thank you,


Claire Workman
Accounts Receivable

McKesson Corporation
McKesson Financial Center
                                                              1
        17-08264-rdd       Doc 36      Filed 09/09/19 Entered 09/09/19 16:08:16                Main Document
                                                   Pg 31 of 78
McKesson Pharmaceutical
1220 Senlac Drive
Carrollton TX 75006

972-389-3392 Tel
972-446-5782 Fax
claire.workman@mckesson.com

Confidentially Notice: This email message, including any attachments, is for the sole use of the intended recipients and
may contain confidential and/or privileged information. Any unauthorized review, use, disclosure or distribution is
prohibited. If you are not the intended recipient, please contact the sender by reply e-mail, delete this message and
destroy all copies thereof.




                                                            2
        17-08264-rdd        Doc 36     Filed 09/09/19 Entered 09/09/19 16:08:16                   Main Document
                                                   Pg 32 of 78



From:                              Workman, Claire <Claire.Workman@McKesson.com>
Sent:                              Tuesday, November 24, 2015 8:15 AM
To:                                Aleman, Pat; Baker, Joan
Cc:                                Klug, Mary; Towsley, Jenifer; Fox, Patti; Compuesto, Aimee; Voirin, Courtney; Evans,
                                   Kimberly; Hughes, Erin; Joslyn, Denise; Iragavarapu, Lalitha; Storebilling; Smith, Francis;
                                   Hanner, Rebecca
Subject:                           A&P_Pathmark daily report for 11.23.15-11.23.15 Due 11.24.15
Attachments:                       AnP_Pathmark 11.23.15-11.23.15 Due 11.24.15.xls




Good morning Pat,


Attached is the A&P / Pathmark report for day ending 11/23/15. Doc dates are 11/23/15 through
11/23/15.



Payment in the amount of $(9,331.93) is due today, 11/24/15. Please provide me the
confirmation # once wire has been initiated.

CREDIT BALANCE**



See wire instructions below for your convenience.


Wire Payments

Listed below are the new WIRE INSTRUCTIONS (only) (NOT ACH CREDIT INSTRUCTIONS).
        Please make sure the customer is asking for WIRE Instructions and not ACH Instructions.


        BANK NAME:                              Bank of America, Concord, CA
        Transit Routing Number:
        Account Number:
        Account Name:                    CGSF Funding Corporation,
                                               An indirect subsidiary of McKesson, Inc.




Thank you,



                                                              1
        17-08264-rdd        Doc 36     Filed 09/09/19 Entered 09/09/19 16:08:16                Main Document
                                                   Pg 33 of 78
Claire Workman
Accounts Receivable

McKesson Corporation
McKesson Financial Center
McKesson Pharmaceutical
1220 Senlac Drive
Carrollton TX 75006

972-389-3392 Tel
972-446-5782 Fax
claire.workman@mckesson.com

Confidentially Notice: This email message, including any attachments, is for the sole use of the intended recipients and
may contain confidential and/or privileged information. Any unauthorized review, use, disclosure or distribution is
prohibited. If you are not the intended recipient, please contact the sender by reply e-mail, delete this message and
destroy all copies thereof.




                                                            2
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 34 of 78




                EXHIBIT E
          17-08264-rdd    Doc 36    Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                                Pg 35 of 78



824 Application Advice Report
Payor Bank Name: WFNDEBI01
Transaction Date: 07-14-2015
Transaction Time: 12:09

Transaction Detail:

Payee Name: MC KESSON DRUG
Payee Bank Number:
Payee Account Number:
Batch Number:
Transaction Number: 185659
Effective Date: 07-14-2015
Payment Method: FWT
Transaction Amount: $1,436,808.53
Status Message: OK - Transaction Accepted


Batch Summary:
          17-08264-rdd    Doc 36    Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                                Pg 36 of 78



824 Application Advice Report
Payor Bank Name: WFNDEBI01
Transaction Date: 07-15-2015
Transaction Time: 14:05

Transaction Detail:

Payee Name: MC KESSON DRUG
Payee Bank Number:
Payee Account Number:
Batch Number:
Transaction Number: 186248
Effective Date: 07-15-2015
Payment Method: FWT
Transaction Amount: $1,098,919.73
Status Message: OK - Transaction Accepted


Batch Summary:
         17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                             Pg 37 of 78



824 Application Advice Report
Payor Bank Name: WFNDEBI01
Transaction Date: 07-16-2015
Transaction Time: 14:06

Transaction Detail:
          17-08264-rdd    Doc 36    Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                                Pg 38 of 78




Payee Name: MC KESSON DRUG
Payee Bank Number:
Payee Account Number:
Batch Number:
Transaction Number: 186775
Effective Date: 07-16-2015
Payment Method: FWT
Transaction Amount: $883,260.71
Status Message: OK - Transaction Accepted
       17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                           Pg 39 of 78




Batch Summary:
         17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                             Pg 40 of 78



824 Application Advice Report
Payor Bank Name: WFNDEBI01
Transaction Date: 07-17-2015
Transaction Time: 13:02

Transaction Detail:
          17-08264-rdd    Doc 36    Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                                Pg 41 of 78




Payee Name: MC KESSON DRUG
Payee Bank Number:
Payee Account Number:
Batch Number:
Transaction Number: 186798
Effective Date: 07-17-2015
Payment Method: FWT
Transaction Amount: $830,735.91
Status Message: OK - Transaction Accepted




Batch Summary:
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 42 of 78




                EXHIBIT F
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 43 of 78
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 44 of 78
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 45 of 78
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 46 of 78
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 47 of 78
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 48 of 78
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 49 of 78
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 50 of 78
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 51 of 78
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 52 of 78
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 53 of 78
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 54 of 78
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 55 of 78
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 56 of 78
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 57 of 78
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 58 of 78
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 59 of 78
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 60 of 78
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 61 of 78
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 62 of 78
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 63 of 78




               EXHIBIT G
                    17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16      Main Document
                                                        Pg 64 of 78

Vendor                                                                            Invoice
Number   Vendor Name                    Invoice Number             Invoice Date   Amount
113408   Mc Kesson Drug Co              Medturns-JUNE\I27222269      06/13/15            (280.42)
113408   Mc Kesson Drug Co              Medturns-JUNE\I27222269      06/13/15          (8,949.88)
113408   Mc Kesson Drug Co              Medturns-JUNE\I27222269      06/13/15         (15,434.60)
113408   Mc Kesson Drug Co              Medturns-JUNE\I27222269      06/13/15          (1,301.86)
113408   Mc Kesson Drug Co              061315-GEN                   06/13/15         802,725.96
113408   Mc Kesson Drug Co              Medturns-JUNE\I27222269      06/13/15         (51,855.93)
113408   Mc Kesson Drug Co              Medturns-JUNE\I27222269      06/13/15         (84,206.22)
113408   Mc Kesson Drug Co              Medturns-JUNE\I27222269      06/13/15             (15.57)
113408   Mc Kesson Drug Co              Medturns-JUNE\I27222269      06/13/15          (4,653.54)
113408   Mc Kesson Drug Co              Medturns-JUNE\I27222269      06/13/15          (4,644.38)
113408   Mc Kesson Drug Co              062015-GEN                   06/20/15         779,140.00
113408   Mc Kesson Drug Co              062715-GEN                   06/27/15         846,593.47
113408   Mc Kesson Drug Co              070415-GEN                   07/04/15         847,107.43
113408   Mc Kesson Drug Co              Medturns-July\I27390819      07/11/15            (614.43)
113408   Mc Kesson Drug Co              Medturns-July\I27390819      07/11/15         (12,202.94)
113408   Mc Kesson Drug Co              Medturns-July\I27390819      07/11/15         (20,489.19)
113408   Mc Kesson Drug Co              Medturns-July\I27390819      07/11/15          (2,752.66)
113408   Mc Kesson Drug Co              071115-GEN                   07/11/15         919,511.12
113408   Mc Kesson Drug Co              07112015\I27412911           07/11/15            (109.48)
113408   Mc Kesson Drug Co              Medturns-July\I27390819      07/11/15         (72,791.35)
113408   Mc Kesson Drug Co              07112015\I27412911           07/11/15            (437.92)
113408   Mc Kesson Drug Co              Medturns-July\I27390819      07/11/15        (115,385.83)
113408   Mc Kesson Drug Co              Medturns-July\I27390819      07/11/15          (2,938.62)
113408   Mc Kesson Drug Co              Medturns-July\I27390819      07/11/15          (4,165.78)
113408   Mc Kesson Drug Co              Medturns-July\I27390819      07/11/15         (10,370.98)
113408   Mc Kesson Drug Co              7192015                      07/19/15         883,298.31
113408   Mc Kesson Drug Co              C#06-012 ONE STOP P06        07/19/15        (455,043.98)
113408   Mc Kesson Drug Co              C#06-11 BRAND P06            07/19/15        (158,678.36)
113408   Mc Kesson Drug Co              C#07-008 BRAND P07           07/19/15        (146,133.11)
113408   Mc Kesson Drug Co              C#07-009 ONE STOP PART       07/19/15        (240,144.55)
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 65 of 78




               EXHIBIT H
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 66 of 78




   Exhibit H - Filed Under Seal Pursuant to
       Order dated September 9, 2019
                            [Doc. No. 33]
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 67 of 78




                 EXHIBIT I
                        17-08264-rdd    Doc 36     Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                                               Pg 68 of 78

McKesson Drug Co
503B9 Claim
                   Invoice Date                  Amount


                         7/4/2015                  847,107.43
                        7/11/2015                  919,511.12
                        7/19/2015                  883,298.31

Total Unpaid                                      2,649,916.86

Extension Fee                                    (1,000,000.00)

Net Unpaid                                        1,649,916.86

Medturns-July           7/11/2015       614.43
                        7/11/2015    12,202.94
                        7/11/2015    20,489.19
                        7/11/2015     2,752.66
                        7/11/2015       109.48
                        7/11/2015    72,791.35
                        7/11/2015       437.92
                        7/11/2015   115,385.83
                        7/11/2015     2,938.62
                        7/11/2015     4,165.78
                        7/11/2015    10,370.98     242,259.18

Remaining 503B9 Claim                             1,407,657.68
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 69 of 78




                EXHIBIT J
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 70 of 78
  17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                      Pg 71 of 78




824 Application Advice Report
Payor Bank Name: WFNDEBI01
Transaction Date: 07-09-2015
Transaction Time: 13:30

Transaction Detail:
  17-08264-rdd    Doc 36    Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                        Pg 72 of 78




Payee Name: MC KESSON DRUG C
Payee Bank Number:
Payee Account Number:
Batch Number: 091000011947761
Transaction Number: 185435
Effective Date: 07-10-2015
Payment Method: ACH
Transaction Amount: $3,504,264.07
Status Message: OK - Transaction Accepted

Payee Name: MC KESSON DRUG C
Payee Bank Number:
Payee Account Number:
Batch Number: 091000011947760
Transaction Number: 185434
Effective Date: 07-10-2015
Payment Method: ACH
Transaction Amount: $865,317.11
Status Message: OK - Transaction Accepted
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 73 of 78




               EXHIBIT K
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 74 of 78
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 75 of 78
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 76 of 78




                EXHIBIT L
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 77 of 78
17-08264-rdd   Doc 36   Filed 09/09/19 Entered 09/09/19 16:08:16   Main Document
                                    Pg 78 of 78
